The court has read the entire record and bill of exceptions, considered, and decided, the questions controlling the disposition of the appeal, in this case, sitting en banc.
We are of the opinion, and hold, that the evidence adduced upon the trial of appellant was insufficient, under the established and well-known rule, prevailing in this state, to sustain the verdict of guilt returned by the jury, or the judgment of conviction rendered thereon. Cobb v. Malone, etc.,92 Ala. 630, 9 So. 738.
For the error in overruling appellant's motion for a new trial, the judgment must be, and is, reversed, and the cause remanded.
In the event of another trial, we might observe that it was error to admit testimony of prior losses of property by the party from whom appellant was alleged to have stolen the property involved in this prosecution, said prior losses shown to bear no relation to the offense here alleged and in question.
Reversed and remanded. *Page 372